Title: To Thomas Jefferson from Joseph Carrington Cabell, 18 January 1821
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
18th Jan: 1821.
I am sorry to inform you that it seems to be the general impression here that we shall be able to effect nothing for the University during the present session. It is with the most heartfelt grief that I acknowledge this to be my own impression. The Reports relative to the Literary Fund are not yet before us, and this delay operates against us. The Governor has done all in his power, but the delay seems to be unavoidable. This serves as an excuse for the inactivity of our friends. I must confess that   it seems to me that there is not the desirable zeal, activity, or concert on the occasion. I foresaw this result two weeks ago, but was told I was over anxious, & unnecessarily alarmed. yesterday Mr Morris came to me in the Lobby and with much concern told me all seemed to be going against us in the House of Delegates, & urged the necessity of a meeting among the leading friends of the University. This measure I earnestly pressed a fortnight ago. A time was fixed, but bad weather intervened, & the want of a Report being stated as an impediment, I suffered the measure to lie. We shall get the Report next week: but now gentlemen are alarmed, and tomorrow evening some half dozen of our leading friends are to meet at  my Lodgings. In the mean time the state of the fund is understood to be very unfavorable. The annual Revenue falls short of the appropriation: the school fund cannot be touched: & the small surplus of uninvested revenue, & capital, will be a bone of contention. Mr Johnson told me to-day, he saw no prospect of success, from the state of the fund. But I do not despair, and all that I can do, shall be done. I am turning my attention to a future & better assembly. I shall endeavor to get back Taylor of Chesterfield, (to whom I spoke yesterday), Broadnax of Brunswic,  Genl Taylor &c. &c. We have many local, or secret, powerful influences to oppose. of which I will say more to you in future. Whilst we do every thing in our power to stem the torrent, it would be well if you & Mr Madison would aid in getting some efficient friends into the next assembly. In haste,I remain, Dr Sir faithfully yoursJoseph C. Cabell